              Case 1:18-cr-00834-PAE Document 388 Filed 12/11/19 Page 1 of 8

                                         LAW OFFICES
                              LAZZARO LAW FIRM, P.C.
                                        360 COURT STREET
                                             SUITE 3
                                    BROOKLYN, NEW YORK 11231

                                    TELEPHONE: (718) 488-1900
                                    TELECOPIER: (718) 488-1927
                                    EMAIL: LAZZAROLAW@AOL.COM
LANCE LAZZARO                                                                      * ADMITTED IN NY & NJ

RANDALL LAZZARO *
_________________________

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

                                                            December 11, 2019

Honorable Paul A. Engelmayer
United States District Court Judge
Thurgood Marshall U.S. Courthouse
Southern District of New York
40 Foley Square
New York, New York 10007

Re:         United States v. Daniel Hernandez
            Docket No.: S5 18-CR-0834-004 (PAE)

Dear Judge Engelmayer:

        I represent Daniel Hernandez with regard to the above-referenced case. I am writing this
letter on behalf of Mr. Hernandez, who is scheduled to be sentenced before your Honor on
December 18, 2019 at 10:00 a.m. Mr. Hernandez pleaded guilty to multiple counts, including
Racketeering, 18 U.S.C. § 1962, and other related charges.

        Pursuant to a plea agreement, the government agreed that if Mr. Hernandez provided
“substantial assistance to the law enforcement authorities,” then the government would “file a
motion pursuant to U.S.S.G. § 5K1.1.” For the reasons discussed more thoroughly below, given
Mr. Hernandez’s limited criminal history, the attached character letters, and his extraordinary
assistance and cooperation with the government, I respectfully request that your Honor sentence Mr.
Hernandez to time served. Notably, Probation is also recommending a sentence of time served. See
PSR at 53.

        Simply put, from the very first opportunity, Mr. Hernandez has fully cooperated with the
government and provided extraordinary assistance, doing absolutely everything that has been asked
of him, despite the very serious threat to both his and his family’s safety. Mr. Hernandez is a rap
artist who foolishly joined the Nine Trey Gansta Bloods (hereinafter “Nine Trey”) in an attempt to
promote a gangster persona which would help him sell his music and advance his career. Being only
21 years of age, Mr. Hernandez’s desire to break out of poverty and provide for his family and
young daughter clouded his judgment in his quest for fame. As a result, he joined the gang without
fully appreciating the consequences of this decision. Within a one-year time span, he became
surrounded by older seasoned gang members who did not have his best interest at heart. This
decision of joining Nine Trey led to his rise and ultimately to his downfall.
         Case 1:18-cr-00834-PAE Document 388 Filed 12/11/19 Page 2 of 8



        While Mr. Hernandez admittedly engaged in criminal acts with various Nine Trey members,
despite the grave risk, he later publicly denounced Nine Trey, even before he was ever arrested and
before he began cooperating with the government. He denounced the gang both on a radio show and
via a video posted on social media. Days after his public disassociation with Nine Trey, Mr.
Hernandez was arrested, and began his extraordinary assistance at the earliest opportunity.

        Not only did Mr. Hernandez provide truthful and extensive information pertaining to his
Nine Trey involvement, but he also apprised the government of additional criminal conduct of which
the government was previously unaware. Moreover, despite the significant threat to his music career
and his personal safety, Mr. Hernandez, a very well known public figure, publically testified both
credibly and powerfully in a highly publicized trial with led to the convictions of two Nine Trey
members (Aljermiah Mack and Anthony Ellison). Considering his significant cooperation and
assistance, there is simply nothing else that he could have done to further his cooperation. He did
everything asked of him, and at times even more.

                                  SECTION 5K1.1 FACTORS

       Even the government has acknowledged that “Mr. Hernandez’s cooperation was
extraordinary.” See Govt. 5K letter, p. 8. Section 5K1.1 of the United States Sentencing Guidelines
provides five factors which sentencing courts are encouraged to consider in determining an
appropriate reduction in sentencing a defendant who has rendered substantial assistance. See
U.S.S.G. § 5K1.1(a). An analysis of these five factors illustrates the extensive level of cooperation
provided by Mr. Hernandez and clearly shows how his assistance was not only substantial, but
extraordinary.

1.     “[S]ignificance and usefulness of the defendant’s assistance” [§ 5K1.1(a)(1)]

        In consideration of this first factor, the government clearly recognizes that Mr. Hernandez’s
“assistance was both incredibly significant and extremely useful.” See Govt. 5K letter, p. 8. From
the very beginning of this case, within a day of his arrest and arraignment in court, Mr. Hernandez
began providing information to the government. He gave an inside look at Nine Trey, and its
various criminal activities, including numerous things which had previously been unknown to the
government before meeting with Mr. Hernandez. He vividly described Nine Trey’s organization
and structure, including its members and leaders, while specifically articulating various acts of
violence.

        The defendant’s assistance was both incredibly significant and extremely useful. The
defendant provided an insider’s view of Nine Trey and a first-hand account of many acts of violence
that the Government otherwise did not have. He provided critical and detailed insight into the
organization and structure of Nine Trey, its members and leaders, and the gang’s violent acts. With
Mr. Hernandez’s assistance, the government was able to charge additional counts and defendants
which had not been included in the original indictment. Solely with the assistance of Mr.
Hernandez, the government was able to charge defendants Anthony Ellison, Denard Butler, Kintea
McKenzie, and Aljermiah Mack. That’s four dangerous criminals off the streets entirely because

                                            Page 2 of 8
         Case 1:18-cr-00834-PAE Document 388 Filed 12/11/19 Page 3 of 8



of the cooperation and assistance provided by Mr. Hernandez.

        Mr. Hernandez also provided extremely valuable assistance in interpreting text messages,
social media posts, and telephone calls which are often difficult to decipher as a result of coded gang
lingo and confusing conversations between co-conspirators. Mr. Hernandez explained thousands
of pages of text messages. He reviewed countless recorded phone calls and video surveillance in
order to critically identify individuals and their roles in various criminal activities. Mr. Hernandez
helped provide context to an enormous amount of evidence, providing valuable assistance to law
enforcement and prosecutors, while often explaining things otherwise unknown to the government.
Mr. Hernandez’s assistance even led to investigations involving additional agencies in other
jurisdictions.

        The government’s 5K letter also discusses the instrumental role that Mr. Hernandez played
in achieving speedy pleas and convictions of virtually all of his co-defendants. See Govt. 5K letter,
p. 9. The government stresses that Mr. Hernandez’s unsealed guilty plea so early in this case was
instrumental in bringing co-defendants to the table to discuss pleading guilty even before pre-trial
motions.

       The weight of the evidence, coupled with the knowledge that Hernandez was ready,
       willing, and able to testify to describe the acts of violence and how they were related
       to Nine Trey, were significant factors in the co-defendants’ decisions to plead guilty.
       Unlike in other cases, the fact that Hernandez’s cooperation was public well in
       advance of trial let his co-defendants know for certain that Hernandez would be
       testifying against them should they decide to proceed to trial. This was incredibly
       significant from the Government’s perspective in reaching pre-trial dispositions with
       nearly all of Hernandez’s co-defendants. Id. at p. 9.

        Finally, Mr. Hernandez’s most extraordinary and substantial assistance to the government
occurred when he testified during the trials of Anthony Ellison and Aljermiah Mack. The level of
risk to Mr. Hernandez’s safety after testifying in open court against two active gang members is
immeasurable. Mr. Hernandez was well aware of this risk, yet nevertheless testified for three days,
providing the government and the sitting jury with a credible and detailed explanation of Nine Trey,
its criminal activities, and the specific unlawful actions of Ellison and Mack. With the help of Mr.
Hernandez’s testimony, the jury convicted both Ellison and Mack of very serious felony offenses.
In fact, in Ellison’s case, Mr. Hernandez was the victim of the kidnaping for which Ellison was
convicted based upon the testimony of Mr. Hernandez. Ellison’s kidnaping of Mr. Hernandez
involved Mr. Hernandez being beaten and robbed at gun point by Ellison. Mr. Hernandez describes
this event as a very scary and traumatic experience.

        It is impossible to ignore the courage and integrity shown by Mr. Hernandez in testifying in
such a public forum about such salacious activities. In addition to the significant safety risks
involved in testifying during such a trial, Mr. Hernandez also risked career suicide, given that the
hip hop community seriously discourages cooperating with the government and providing testimony,
or any information, against another individual. Despite these substantial dangers and risks, Mr.

                                             Page 3 of 8
         Case 1:18-cr-00834-PAE Document 388 Filed 12/11/19 Page 4 of 8



Hernandez calmly testified in open court against his co-defendants, clearly providing substantial
cooperation and extraordinary assistance to the government.

2.     “[T]ruthfulness, completeness, and reliability” of the defendant’s information and
       testimony [§ 5K1.1(a)(2)]

        The government has conceded that “[Mr. Hernandez] has been truthful with the Government
from the outset of his cooperation.” Beginning on the day after his arrest and arraignment, Mr.
Hernandez has been forthcoming regarding both his conduct and the unlawful activities of numerous
Nine Trey gang members. Mr. Hernandez informed the government about things they knew and
about things they were unaware of, regardless of whether the information could be damaging to Mr.
Hernandez and any potential sentence in the future. Furthermore, Mr. Hernandez’s information has
been corroborated by other evidence and other witnesses. Given the outcome of the trial and Ellison
and Mack, the jury also clearly found Mr. Hernandez credible in returning guilty verdicts.

3.      “[N]ature and extent of the defendant’s assistance” [§ 5K1.1(a)(3)]

        The government’s 5K letter details the extent of Mr. Hernandez’s cooperation and assistance
to the government. The government’s 5K letter details the extent to which Mr. Hernandez assisted
the government. Mr. Hernandez met with the government 26 times, including seven detailed
meetings before pleading guilty. As discussed above, Mr. Hernandez significantly helped the
government investigate and charge his co-defendants, including additional previously uncharged co-
defendants, and he was a key witness who contributed to the convictions of several co-defendants.
His credible testimony helped secure guilty verdicts against Nine Trey members Ellison and Mack.

4.     [I]njury suffered, or any danger or risk of injury to the defendant or his family
       resulting from his assistance” [§ 5K1.1(a)(4)]

        The level of risk to Mr. Hernandez and his family as a result of his cooperation with the
government in this case is immeasurable. Considering all of the facts and circumstances of this case,
it seems clear that the risk faced by Mr. Hernandez as a result his assistance in this case is far worse
than virtually all other cooperating defendants. Nine Trey is one of the most violent sets of the
United Bloods Nation, claiming members throughout the country. Mr. Hernandez will likely be
looking over his shoulder, or relying on added security, for decades to come. He may also be forced
to repeatedly move his family several times in order to keep them safe.

        Mr. Hernandez’s cooperation and his testimony at trial against Ellison and Mack was widely
covered by numerous media outlets. Furthermore, other gang members and individuals in the hip
hop community have criticized him for cooperating and have openly questioned whether the
defendant’s safety could ever be guaranteed. As your Honor is well aware, Mr. Hernandez’s trial
testimony was recorded in court and leaked to the media. Undeniably, Mr. Hernandez’s life will
never be the same as a result of the extraordinary assistance that he provided to the government. He
will probably never truly feel safe in public as a result of his decision to do the right thing in this
case.

                                             Page 4 of 8
         Case 1:18-cr-00834-PAE Document 388 Filed 12/11/19 Page 5 of 8




5.     “[T]imeliness of the defendant’s assistance” [§ 5K1.1(a)(5)]

        Mr. Hernandez cooperated in this case at the earliest possible opportunity. Even before
being arrested, Mr. Hernandez provided law enforcement with information about Nine Trey when
they discussed a potential threat that had already been posed against Mr. Hernandez. Then, in the
two days following his arrest, Mr. Hernandez engaged in detailed proffer sessions. Mr. Hernandez’s
timely cooperation was instrumental in allowing the government to investigate and charge additional
crimes and defendants. The government acknowledges “[a]bsent [Mr. Hernandez’s] cooperation,
the Government would not have been able to charge Denard Butler, Kintea McKenzie, Ellison, or
Mack in the racketeering conspiracy and crimes in furtherance of the Nine Trey racketeering
conspiracy.” Govt. 5K letter, p. 11. The government also recognizes that Mr. Hernandez’s timely
assistance allowed them to prepare for trial and pursue dispositions, which led to convictions for all
defendants.

                              OTHER FACTORS TO CONSIDER

        While Mr. Hernandez is a world famous rap artist who has created the Tekashi 6ix9ine
persona, known for being flamboyant and somewhat gangster, I urge your Honor to read the
numerous character letters in order to get a better sense of who Daniel Hernandez is, as opposed to
the publicized character portrayed and glorified in the media. The character letters talk about Daniel
Hernandez as a kind and respectful individual. It’s worth noting that while Mr. Hernandez was
admittedly a Nine Trey member, he remained associated with Nine Trey for just about a year before
denouncing the gang. He is described as professional and extremely generous to fans. Mr.
Hernandez has performed numerous acts of charity and received various certificates recognizing his
civic contributions to multiple communities in New York and California. Anyone who has had the
opportunity to meet Daniel Hernandez, and gets to know him as an individual (not merely as a
rapper from a song or in a video), has truly come to like him and has nothing but positive things to
say about Daniel Hernandez.

         For example, Raymond Ruiz, who is a real estate broker, writes in his letter that he was
initially reluctant to associate himself with Mr. Hernandez based upon the public portrayal of
Tekashi 6ix9ine; however, after having an opportunity to meet and speak with Mr. Hernandez, Mr.
Ruiz found Mr. Hernandez to be very professional, kind, and generous. In fact, numerous letters
discuss Mr. Hernandez’s extreme generosity, including dedicating a lot of time to charities for
children with cancer.

        Martha O’Connell’s letter talks about a kindergarten student suffering from terminal brain
cancer who wished for an opportunity to meet Mr. Hernandez. Ms. O’Connell describes how Mr.
Hernandez traveled from Philadelphia to New Jersey to meet this young boy and how the two of
them proceeded to have a great time together. They talked, played video games, and also sang and
danced to music, with Mr. Hernandez insisting that his manager play only clean versions of his
music. Ms. O’Connell even later learned that Mr. Hernandez had paid the boy’s parents’ rent for
an entire year so that the parents could solely focus on their son. Ms. O’Connell concluded her letter

                                            Page 5 of 8
         Case 1:18-cr-00834-PAE Document 388 Filed 12/11/19 Page 6 of 8



stating “[h]ad I not had the opportunity to spend time in his company, I would never have known
him to be the caring, sensitive and compassionate young man I truly believe him to be.”

        There is also a letter from John Rivera, who discusses his charity, The Cristian Rivera
Foundation, which seeks to raise awareness and support research for a specific form of childhood
brain cancer. Mr. Rivera states that Mr. Hernandez made a “significant monetary contribution” and
also volunteered several guest appearances for the charity. Carlos Pina’s letter also mentions
various charitable acts performed by Mr. Hernandez, including bringing Christmas presents to
children in a medical hospital. See also Elis Pacheco letter. Another letter submitted by Mr.
Hernandez’s record label, TenThousand Projects, LLC, describes Mr. Hernandez as intelligent and
creative, but also outlines many of Mr. Hernandez’s charitable acts. It mentions Mr. Hernandez’s
return to his high school, where he gave an inspirational speech and donated $10,000 to students.
He later visited the slums of Puerto Rico, where Mr. Hernandez handed out a total of $30,000 in
cash to a variety of homeless individuals walking the streets. The letter goes on to discuss other
kind and generous acts in Chicago and Brooklyn, and his involvement with the Make A Wish
Foundation, which introduced him to a 7-year-old suffering from terminal brain cancer. Mr.
Hernandez took her and her entire family school shopping (which he paid for) in order for her
parents to focus more on her. These acts of kindness generally go unnoticed; however, these acts
should be considered by your Honor in sentencing Mr. Hernandez.

        Numerous other letters consistently describe Mr. Hernandez as professional, reliable,
respectful, kind, and extremely generous with his fans. We have also included letters from his
mother and brother which help to describe Mr. Hernandez’s childhood and some of the difficulties
that he encountered growing up in Brooklyn and the death of his step-father, who was murdered in
2010, when Mr. Hernandez was just 14 years old. His mother talks about how the death of his step-
father absolutely crushed the family, both emotionally and financially.

        His step-father’s death was particularly hard on Mr. Hernandez, losing the only person whom
he considered his father. Shortly after his step-father’s death, Mr. Hernandez was hospitalized for
depression and anxiety after losing over 30 pounds. Furthermore, without the help of his step-father,
his family’s financial difficulties became severe and somewhat desperate. He had a very difficult
time growing up, often lacking some of the necessities that many children take for granted. For
example, often times both food and even clothing were scarce. This forced him to begin working
at 14, taking any odd job that he could find. He stopped attending school to work more and help
support his family.

        Being physically, psychologically, and emotionally shattered, Mr. Hernandez sought comfort
in music. When Mr. Hernandez started to achieve some musical success and began earning larger
amounts of money, his judgment became clouded and he found himself making poor decisions. One
of those poor decisions was of course deciding to associate himself with Nine Trey. His powerful
desire to end the struggle that he experienced as a teenager, along with his need to help his family
and achieve stardom, caused him to foolishly commingle with gang members whom Mr. Hernandez
blindly believed to be his ticket to achieving financial success and international fame. Nevertheless,
his mother says that even when her son found success, his public persona may have changed, but

                                            Page 6 of 8
         Case 1:18-cr-00834-PAE Document 388 Filed 12/11/19 Page 7 of 8



“[h]is public image and appearance does not reflect that heart that he always had and still has.”

       Another group of letters are written by various people who encountered Mr. Hernandez
overseas while he was out of the country on tour. They all describe Mr. Hernandez as a great
performer who is great with fans. Again, those who have the opportunity to meet Mr. Hernandez,
regardless of the circumstances, are impressed by his sincere personality and they generally develop
a fondness for him and his ingratiating disposition.

        Please also consider the attached letter of Daniel Hernandez, in which he expresses extreme
remorse for his actions and realizes the harm that he has caused. He understands that if given a
second chance by this Court, he will strive to be role model so that others do not make the same
mistakes. It is his hope that no future aspiring artists will foolishly join a gang in an attempt to
promote a gangster persona in an effort to sell more music and advance one’s career. He also hopes
to do everything possible to rebuild his relationship with his four year old daughter, whom he has
not seen since being arrested.

        Finally, in computing Mr. Hernandez’s criminal history category, the PSR erroneously
applies a two-point enhancement which should not have been applied. See PSR at 23, ¶ 113. The
PSR incorrectly adds two points to Mr. Hernandez’s criminal history computation using section
4A1.1(2) of the United States Sentencing Guidelines. The PSR suggests that this two-point
enhancement is warranted based upon the misconception that Mr. Hernandez had committed the
offenses charged in this case while he was under a “criminal justice sentence.” In fact, Mr.
Hernandez was never under a “criminal justice sentence” at the time that he committed any of the
offenses charged in this case.

        According to subdivision (d) of section 4A1.1 of the United States Sentencing Guidelines,
two points should be added to a defendant’s criminal history computation if he “committed the
instant offense while under any criminal justice sentence, including probation, parole, supervised
release, imprisonment, work release, or escape status.” Under the commentary of USSG § 4A1.1(2),
a “criminal justice sentence” is defined as a “sentence countable under § 4A1.2 (Definitions and
Instructions for Computing Criminal History) having a custodial or supervisory component...”

        On October 20, 2015, Mr. Hernandez pleaded guilty to Use of a Child in a Sexual
Performance, Penal Law § 263.05; however, he was not sentenced pursuant to this guilty plea until
October 26, 2018. All of the offenses committed by Mr. Hernandez in this case occurred before
October 26, 2018. Therefore, Mr. Hernandez did not commit any offenses while under a “criminal
justice sentence,” he had only pleaded guilty and had not been sentenced; and accordingly, the two-
point enhancement under USSG § 4A1.1(2) is inappropriate in Mr. Hernandez’ case. While
pursuant to Mr. Hernandez’ plea, he was required to satisfy various conditions before he was
ultimately sentenced, he was not sentenced until October 26, 2018, and Mr. Hernandez’ post-plea
yet pre-sentence status does not constitute being “under a criminal justice sentence,” as per sections
4A1.1(2) and 4A1.2.

       Section 4A1.2 does discuss circumstances where an individual has been “convicted of an

                                            Page 7 of 8
         Case 1:18-cr-00834-PAE Document 388 Filed 12/11/19 Page 8 of 8



offense” by guilty plea, but not yet sentenced (as was the case with Mr. Hernandez); however, such
suspended sentences only constitute sentences, or “criminal justice sentences,” in association with
subdivision (c) of section 4A1.1, not subdivision (d). Therefore, a defendant’s status after a guilty
plea but before being sentenced, regardless of the defendant’s post-plea circumstances, cannot
constitute a “criminal justice sentence” under USSG §§ 4A1.1(d) and 4A1.2; and accordingly, the
defendant’s criminal history computation cannot be enhanced by two points pursuant to USSG §
4A1.1(d). Thus, the PSR erroneously added two points to Mr. Hernandez’ criminal history
computation, and paragraph 113 should be removed from his PSR.


       Considering the issues discussed above, I respectfully request that your Honor sentence Mr.
Hernandez to the jail time that he has already served during the duration of his case in light of 18
U.S.C. § 3553(e). Thank you for your attention herein. Please contact me if you have any questions
or need any additional information.

                                                      Very Truly Yours,

                                                      LAZZARO LAW FIRM, P.C.

                                                      BY:           /s/
                                                                LANCE LAZZARO


cc.:   AUSA Jonathan Rebold
       via e-mail: jonathan.rebold@usdoj.gov

       AUSA Jacob Warren
       via e-mail: jacob.warren@usdoj.gov

       AUSA Michael Longyear
       via e-mail: michael.longyear@usdoj.gov

       Probation Officer Christopher F. Paragano
       via e-mail: christopher_paragano@nysp.uscourts.gov

       Dawn M. Florio
       via e-mail: dawnmflorio@yahoo.com




                                            Page 8 of 8
